DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/20 has been considered by the examiner.
Claim Objections
Claim 4 recites “monomer unit” in line 2.  It appears the claim should recite “monomer units” is accordance with claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi et al., JP 2013-222526 A.
Sakaguchi teaches a lithium ion battery comprising a laminate 10 (pressure sensitive adhesive sheet) wherein the laminate 10 has a possibility of contact with an electrolyte 30.  The laminate 10 may comprise a heat seal layer 12, an electrolyte barrier layer 14 and barrier layer 16 (any may be considered the base material of the presently claimed invention).  The laminate 10 may comprise adhesive layers 25, 23 and 21 (pressure sensitive adhesive layer laminated at one side of the base material).  See Figures and [0037].  The adhesive composition of the adhesive layers contains a (meta)acrylic copolymer containing (meta)acrylic acid alkyl ester with alkyl group having 6-30 carbon atoms and a crosslinking agent (abstract; [0023]).  It is preferably to use a metal chelate type crosslinking agent as the crosslinking agent [0036].  
Such an alkyl group may be linear or branched, and may further form an aliphatic cyclic structure. Examples of (meth) acrylates having such an alkyl group include hexyl (meth) acrylate, heptyl (meth) acrylate, octyl (meth) acrylate, 2-ethylhexyl (meth) acrylate, nonyl (meth) acrylate, decyl (Meth) acrylate, lauryl (meth) acrylate, stearyl (meth) acrylate, tetradecyl (meth) acrylate, hexadecyl (meth) acrylate, linear alkyl group having 6 to 30 carbon atoms such as pentadecyl (meth) acrylate And (meth) acrylates having an alicyclic alkyl group such as cyclohexyl (meth) acrylate, isobornyl (meth) acrylate, and dicyclopentanyl (meth) acrylate.
Among these, (meth) acrylates having a linear alkyl group are preferable, and (meth) acrylates having an alkyl group having 9 or more, preferably 9 to 20 carbon atoms are particularly desirable. An acrylic copolymer obtained by copolymerizing a (meth) acrylic acid alkyl ester having a long chain alkyl group in this manner has an affinity for both the heat seal layer and the metal foil such as the aluminum foil serving as the electrolyte blocking layer. In addition, since the cohesion is high, a very homogeneous and strong pressure-sensitive adhesive layer can be formed between the heat seal layer and a metal foil such as an aluminum foil.
In addition, when the copolymerization amount of the monomers forming the acrylic copolymer is 100% by weight, the (meth) acrylic acid alkyl ester having a linear alkyl group having 6 to 30 carbon atoms is It is desirable to be copolymerized in an amount in the range of 95% by weight, preferably 40 to 95% by weight, particularly preferably 51 to 95% by weight.
The acrylic copolymer used in the present invention is copolymerized with the (meth) acrylic monomer as described above in an amount of 50% by weight or more, preferably in the range of 65 to 95% by weight. Other monomers other than the above are copolymerized.
The other monomer for forming the acrylic copolymer used in the present invention is not particularly limited as long as it is a monomer copolymerizable with the above-mentioned monomer, but is preferably an acrylic monomer.
Examples of such other monomers may include methyl (meth) acrylate, ethyl (meth) acrylate, propyl (meth) acrylate, butyl (meth) acrylate and pentyl (meth) acrylate. And further, benzyl (meth) acrylate, phenoxyethyl (meth) acrylate, styrene, methylstyrene, vinyl acetate, acrylonitrile and the like, and an amount within the range of 50% by weight or less, preferably 10 to 40%. It copolymerizes in the quantity within the range of%.  See [0017]-[0022]. 
Thus the claims are anticipated.  Note claims 6 and 11 contain process limitations that, in the absence of unexpected results, are not given patentable weight.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al., US 2012/0270036.
Kiuchi teaches a pressure sensitive adhesive tape for an electrochemical device including a pressure sensitive adhesive layer composed of an acrylic pressure sensitive adhesive on at least one side of a plastic base.  The adhesive layer having a gel content of 60% or more (abstract).  It is preferable the acrylic adhesive includes an acrylic polymer obtained by polymerization of a monomer component including at least an alkyl methacrylate (methacrylic ester) containing an alkyl group having 6 to 10 carbon atoms and a monomer containing a group reactive with isocyanate.  It is preferable the reactive group is a carboxyl group [0011-0014] [0027].  Examples of the alkyl (meth)acrylate containing an alkyl group having 6 to 10 carbon atoms include alkyl (meth)acrylates containing a straight or branched chain alkyl group having 6 to 10 carbon atoms, such as hexyl (meth)acrylate, heptyl (meth)acrylate, octyl (meth)acrylate, 2 -ethylhexyl (meth)acrylate (2-EHA), isooctyl (meth)acrylate, nonyl (meth)acrylate, isononyl (meth)acrylate, decyl (meth)acrylate, and isodecyl (meth)acrylate [0025].
It is preferable that the alkyl (meth)acrylate containing an alkyl group having 6 to 10 carbon atoms is one or more compounds selected from 2 -ethylhexyl (meth)acrylate, isooctyl (meth)acrylate, and isononyl (meth)acrylate [0014].
The acrylic polymer is crosslinked with a crosslinking agent such as a metal chelate compound [0042-0043].  The acrylic adhesive may include other components, such as a tackifier, in addition to the acrylic polymer and the crosslinking agent [0047].  The base material may be a polyamide, a polyimide, a polyether amide and/or a polyether nitrile [0051].  The base may be a single layer or a laminate of two or more layers (hard coat layer) [0053-0054].  See the lithium ion battery shown in Figure 3.  
Kiuchi teaches the acrylic polymer is preferably crosslinked by suitable cross linking means, for example by the addition of a cross-linking agent.  The cross-linking treatment can adjust a gel content of the pressure sensitive adhesive layer [0042].  The cross-linking agent preferably contains an isocyanate compound such as alicyclic diisocyanates [0043-0044].  The cross-linking agent is in an amount of 0.01-20 parts by weight based on 100 parts by weight of the acrylic polymer [0046].  
Kiuchi does not explicitly teach the glass transition temperature of the acrylic polymer.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Kiuchi teaches the monomer component constituting the acrylic polymer preferably includes an alkyl (meth)acrylate containing an alkyl group having 6 to 10 carbon atoms in an amount of 80% by weight or more (preferably 90% by weight or more and particularly preferably 95% by weight or more based on the total weight (100% by weight) of the monomer component constituting the acrylic polymer. The content of alkyl (meth)acrylates containing an alkyl group having 5 or less carbon atoms is preferably less than 20% by weight (more preferably less than 5% by weight, particularly preferably less than 0.1% by weight, and most preferably 0% by weight) based on the total weight (100% by weight) of the monomer component constituting the acrylic polymer. The content of alkyl (meth)acrylates containing an alkyl group having 11 or more carbon atoms is preferably less than 20% by weight (more preferably less than 5% by weight, particularly preferably less than 0.1% by weight, and most preferably 0% by weight) based on the total weight (100% by weight) of the monomer component constituting the acrylic polymer. An alkyl group having 5 or less carbon atoms is hydrophilic. Hence, an excessively high ratio of the alkyl (meth)acrylate containing an alkyl group having 5 or less carbon atoms based on the total weight (100% by weight) of the monomer component constituting the acrylic polymer leads to easy water absorption and is likely to cause troubles in an electrochemical device by water. In addition, such a pressure-sensitive adhesive layer has a higher Tg and the initial adhesion characteristics are likely to be reduced. Furthermore, an excessively high ratio of the alkyl (meth)acrylate containing an alkyl group having 11 or more carbon atoms based on the total weight (100% by weight) of the monomer component constituting the acrylic polymer makes the adhesive so soft as to readily cause "adhesive protrusion", and is likely to reduce the adhesiveness as well [0024].  Kiuchi teaches and suggests the Tg (glass transition temperature) may be increased/decreased depending on the monomer components of the acrylic polymer.
Note claims 6 and 11 contain process limitations that, in the absence of unexpected results, are not given patentable weight.  
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The cited prior art does not teach or suggest the claimed silane coupling agent in the claimed amount of the acrylic polymer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727